Citation Nr: 0025619	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for the establishment of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for post-traumatic stress disorder and assigned an 
effective date of November 7, 1996, for that grant.

The Board notes that in a letter received in September 1996, 
the veteran appears to be claiming entitlement to service 
connection for hearing loss and for a lung disability.  Those 
claims have not been adjudicated by the RO and the veteran 
has not perfected an appeal of either claim.  Therefore, the 
Board does not have jurisdiction over those claims and they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The January 1993 rating decision which denied entitlement 
to service connection for post-traumatic stress disorder is 
final.

2.  The April 1996 rating decision which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder is final.

3.  There is no evidence of record subsequent to the April 
1996 final denial of entitlement to service connection for 
post-traumatic stress disorder and prior to November 7, 1996, 
which could be interpreted to be a claim, formal or informal, 
of entitlement to service connection for post-traumatic 
stress disorder.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than November 7, 1996, for the grant of entitlement to 
service connection for post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 1991); 38 C.F.R. 
§§ 3.114, 3.156, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the criteria for entitlement to an 
effective date earlier than November 7, 1996, for the 
establishment of entitlement to service connection for post-
traumatic stress disorder are met.  He specifically contends 
that the effective date should be the day following his 
separation from service in 1955.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran's initial claim of entitlement to service 
connection for post-traumatic stress disorder was denied by 
means of a January 1993 rating decision.  An April 1996 
rating decision found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
did not perfect an appeal of either rating decision and those 
rating decisions are therefore final.  38 U.S.C.A. § 7105 
(West 1991).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1999).  Where new 
and material evidence is received to reopen a claim after a 
final disallowance, and that claim is granted, the effective 
date of that grant shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) (1999).

The regulations also provide that where compensation is 
awarded pursuant to a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed at the request of a claimant received 
within one year from that date, benefits may be authorized 
from the effective date of the law or VA issue.  38 C.F.R. 
§ 3.114 (1999).

In this case, the veteran's claim of entitlement to service 
connection was denied in a final RO rating decision in April 
1996.  On October 6, 1997, VA received a letter from the 
veteran along with a letter from the veteran's Congressman, 
which constituted a claim to reopen the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran was provided an examination in 
November 1997 which diagnosed post-traumatic stress disorder.

A May 1998 rating decision granted entitlement to service 
connection for post-traumatic stress disorder and assigned an 
effective date of November 7, 1996, for that grant.  That 
rating decision found that although the veteran's claim to 
reopen was received on October 6, 1997, he could be granted 
an effective date of November 7, 1996, because the grant of 
service connection was based upon a liberalizing VA issue as 
VA had changed the nomenclature used to diagnose post-
traumatic stress disorder effective that date and the 
veteran's claim could be granted as his diagnosis of post-
traumatic stress disorder met the criteria to be accepted as 
a diagnosis of post-traumatic stress disorder subsequent to 
the date of the November 7, 1996, regulatory amendment.

The criteria for the evaluation and adjudication of claims 
involving mental disorders were amended by VA, effective 
November 7, 1996.  See, 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Prior to November 7, 1996, the VA regulations provided that 
the psychiatric nomenclature used by VA in evaluating and 
adjudicating claims was based upon the Diagnostic and 
Statistical Manual of Mental Disorder, Third Edition (DSM-
III) of the American Psychiatric Association.  38 C.F.R. 
§ 4.125 (1995).  However, subsequent to November 7, 1996, the 
VA regulations provide that the nomenclature employed by VA 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 
(1999).  The latter manual, DSM-IV, provided more liberal 
criteria for a diagnosis of post-traumatic stress disorder.  
The RO found that while the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder prior to 
the November 7, 1996, amendment, he did meet the criteria for 
a diagnosis of post-traumatic stress disorder subsequent to 
that amendment.  Thus, the RO found that an effective date of 
November 7, 1996, was warranted as the veteran had filed his 
claim within one year of the liberalizing VA issue.

The Board has examined the evidence of record and agrees with 
the findings of the RO that the November 7, 1996, amendment 
which provided that VA use DSM-IV in adjudicating claims 
involving mental disorders was a liberalizing VA issue as 
that amendment adopted more liberal criteria for a diagnosis 
of post-traumatic stress disorder.  Thus, as the veteran met 
the criteria for service connection from the date of that 
liberalizing issue, and as his claim was received within one 
year of that liberalizing VA issue, an effective date of 
November 7, 1996, is appropriate.

The Board notes that the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder was 
denied in an April 1996 rating decision, which was mailed to 
the veteran on April 17, 1996, and which is final.  The Board 
is unable to find evidence of record subsequent to the April 
1996 final denial and prior to November 7, 1996, which could 
be interpreted to be a claim, formal or informal, of 
entitlement to service connection for post-traumatic stress 
disorder.

VA did receive three communications form the veteran during 
the period from April 1996 to November 7, 1996.  One was an 
April 1996 letter to his Congressman, which was forwarded to 
VA, which complained that VA did not want to help him.  His 
letter complained about an April 10, 1996, letter from VA 
that his claim to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder (which was 
denied in the April 1996 final rating decision).  The second 
communication from the veteran was a September 1996 letter in 
which the veteran claimed entitlement to service connection 
for hearing loss and for a lung disability.  The third 
communication was a letter requesting information be sent to 
assist the veteran in his claim with the Board for Correction 
of Military Records.  These three letters do not constitute a 
claim, formal or informal, of entitlement to service 
connection for post-traumatic stress disorder.  In order to 
constitute a claim, a communication must indicate an intent 
to apply for benefits from VA and must identify the benefit 
being sought.  38 C.F.R. § 3.155 (1999).  None of those 
communications identified post-traumatic stress disorder and 
expressed an intention to file for benefits for that 
disability from VA.  Thus the Board finds that none of those 
communications constitutes a claim to reopen the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  None of those communications specifically 
requested benefits for post-traumatic stress disorder or that 
the veteran's claim be reopened.

Thus, the Board finds that the earliest possible effective 
date for the grant of entitlement to service connection for 
post-traumatic stress disorder is November 7, 1996, the date 
of the liberalizing VA issue, as the veteran's October 1997 
claim was received within one year of that date.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than November 7, 
1996, for the grant of entitlement to service connection for 
post-traumatic stress disorder are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. §§ 5108, 5110, 7105 
(West 1991); 38 C.F.R. §§ 3.114, 3.156, 3.400 (1999).


ORDER

Entitlement to an effective date earlier than November 7, 
1996, for the establishment of entitlement to service 
connection for post-traumatic stress disorder is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

